Citation Nr: 1025427	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin rash of the arms 
and leg.

2.  Entitlement to an increased rating for postoperative 
residuals of peptic ulcer disease and gastroesophageal reflux 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for resected colon 
polyps, status post surgical clipping.

5.  Entitlement to an initial compensable evaluation for an 
abdominal scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963 
and from October 1963 until November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for rash of 
the arms and legs.  Service connection for an abdominal scar was 
granted and a noncompensable rating was assigned.  In addition, 
the Board notes the RO recharacterized the Veteran's service-
connected ulcer disease as postoperative residuals of peptic 
ulcer disease and gastroesophageal reflux disease, and confirmed 
and continued the 20 percent evaluation in effect.  A separate 
noncompensable evaluation was assigned for resected colon polyps.  
Finally, the RO denied an increased rating for hemorrhoids.  

The Veteran testified at a hearing before the undersigned sitting 
at the RO in March 2010.  A transcript of that proceeding is of 
record.



FINDINGS OF FACT

1.  On March 2, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal for service connection for a rash 
of the legs and arms was requested.

2.  On March 2, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal for an initial compensable 
evaluation for abdominal scar was requested.

3.  The Veteran's gastroesophageal reflux disease is manifested 
by epigastric distress and dysphagia, and is productive of no 
more than considerable impairment of health.

4.  The Veteran's hemorrhoids are manifested by burning, without 
evidence of persistent bleeding, anemia, or fissures.

5.  The Veteran's colon polyps have not been shown to result in 
any impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of 
entitlement to service connection for a rash of the arms and legs 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal of the issue of 
entitlement to an initial compensable evaluation for abdominal 
scar by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for a 30 percent evaluation for gastroesophageal 
reflux disease with peptic ulcer disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7308, 7346 (2009).

4.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

5.  The criteria for a compensable evaluation for resected colon 
polyps have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7344 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Dismissal

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn his appeal with respect to the 
claims of service connection for a rash of the arms and legs and 
for an initial compensable evaluation for abdominal scar.  As 
such, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these matter, and they are 
dismissed.

	II.  Increased rating claims 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require Department of 
Veterans Affairs (VA) to notify a veteran of what information or 
evidence is necessary to substantiate the claim; what subset of 
the necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in an August 2006 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for an increased rating, to include what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  This letter also informed the Veteran of how 
the VA assigns a disability rating and an effective date.  The 
notice also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a disability 
evaluation.  The case was last readjudicated in April 2009.  

Based on the foregoing, no further development is required with 
respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA medical records.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  Peptic ulcer disease with gastroesophageal reflux disease 

A 30 percent evaluation is assignable with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation may 
be assigned for hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.    Diagnostic Code 7346.

A 20 percent evaluation is warranted for mild symptoms; 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation is warranted for 
moderate symptoms; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss.  A 60 
percent evaluation may be assigned for postgastrectomy 
syndrome when severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

The evidence supporting the Veteran's claim includes his 
statements, as well as some of the medical findings of 
record.  In this regard, the Board notes the Veteran has 
reported increasing symptoms associated with 
gastroesophageal reflux disease when he was seen in a VA 
outpatient treatment clinic in September 2006.  He 
indicated he took Tums two to three times a week.

Similarly, upon VA examination in November 2006, the 
Veteran described occasional bloating and urgency, as well 
as symptoms of acid reflux.  He stated that he was careful 
with his diet.  He again reported an increase in his 
symptoms, noting he had to tilt his bed and that he had 
altered his diet and eating patterns.  He claimed his 
symptoms included frequent bloating and burping.  

During the hearing before the undersigned in March 2010, 
the Veteran testified that due to his back condition, he 
was no longer able to tilt his bed propped up, and this had 
helped to control his symptoms.  Thus, he asserted his 
symptoms had increased.  

Resolving doubt in the Veteran's favor, the Board concludes 
that his symptoms of gastroesophageal reflux disease with 
peptic ulcer disease warrant a 30 percent evaluation.  
There is no basis, however, for the next-higher 60 percent 
rating under either Diagnostic Codes 7308 or 7346.  In so 
finding, the Board points out that there is no evidence of 
weight loss, anemia or any circulatory or hypoglycemic 
symptoms.  Moreover, while endorsing symptoms such as 
bloating and reflux, the Veteran has not reported a 
disability picture characterized by vomiting.  Overall, 
while his reported symptomatology is acknowledged, the 
complaints and findings of record do not demonstrate 
symptom combinations productive of severe impairment of 
health.  Rather, his symptoms are found to be most nearly 
approximated by a 30 percent evaluation.  

In sum, the preponderance of the evidence is against the claim of 
entitlement
to a higher evaluation for gastroesophageal reflux disease with 
peptic ulcer disease.

B.  Hemorrhoids 

A noncompensable evaluation applies for hemorrhoids that 
are mild or moderate.  A 10 percent evaluation may be 
assigned for hemorrhoids, external or internal, which are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  To achieve a 20 
percent rating, the evidence must show persistent bleeding, 
with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

The Veteran asserts his hemorrhoids have increased in 
severity.  He maintains that he had a burning sensation 
related to his hemorrhoids in September 2006.  A 
colonoscopy performed in conjunction with a November 2006 
VA examination revealed internal, non-bleeding, small 
hemorrhoids.  

The Board acknowledges the Veteran testified in March 2010 
that he had occasional leakage in association with his 
hemorrhoids.  However, the record fails to show any 
persistent bleeding or anemia.  In fact, at the hearing, 
the Veteran alleged he had only occasional bleeding.  

While acknowledging the Veteran's reports of increased 
symptomatology, the record does not support assignment of a 
higher rating here.  While he is competent to report his 
observable symptoms such as itching and burning, such 
symptoms are contemplated by the currently assigned 10 
percent evaluation.  He has not reported persistent 
bleeding and the clinical tests of record fail to 
demonstrate anemia or fissures.  Accordingly, his 
disability picture does not most nearly approximate the 
next-higher 30 percent evaluation for hemorrhoids.

Furthermore, the Board notes that a separate evaluation 
under Diagnostic Code 7332 is not warranted as the record 
does not establish the Veteran has constant slight or 
occasional moderate leakage.  There are no other relevant 
code sections for consideration. 

In sum, the preponderance of the evidence is against the claim of 
entitlement to a higher evaluation for hemorrhoids.



C.  Colon polyps

Benign neoplasms, exclusive of skin growths, are evaluated under 
Diagnostic Code 7344.  An explanatory note associated with this 
rating code indicates that the rating specialist should evaluate 
the disability under the appropriate diagnostic code depending on 
the predominant disability or the specific residuals after 
treatment.  38 C.F.R. § 4.114.

The Board notes that four polyps were removed and resected during 
the December 2006 colonoscopy.  The three colon polyps were each 
five millimeters in size, and the polyp in the anus was 10 
millimeters.  There is no indication in the record that the 
polyps have resulted in any impairment.  The Board finds, 
accordingly, that the preponderance of the evidence is against 
the claim for a compensable evaluation for resected colon polyps.

D.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation. 38 C.F.R. § 3.321(b)(1) (2009); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996).   An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's claimed disorders. Accordingly, 
referral for extraschedular consideration is not in order here.

						(CONTINUED ON NEXT PAGE)





ORDER

The appeal of the claim for service connection for a rash of the 
arms and legs is dismissed.

The appeal of the claim of entitlement to an initial compensable 
rating for an abdominal scar is dismissed.

A rating of 30 percent for postoperative residuals of peptic 
ulcer disease and gastroesophageal reflux disease is granted, 
subject to the governing law and regulations pertaining to the 
payment of monetary benefits.  

A rating in excess of 10 percent for hemorrhoids is denied.

A compensable evaluation for resected colon polyps is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


